MEMORANDUM **
Franklin Estuardo Villatoro, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Aruta, v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition.
Substantial evidence supports the BIA’s finding that the threats Villatoro received from Bandegua guards, after he witnessed a murder, did not occur on account of a protected ground because personal retribution is not persecution on account of a protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.2001). Thus, Villatoro’s asylum claim fails. See 8 U.S.C. § 1101(a)(42)(A).
Because Villatoro failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.